Citation Nr: 1020293	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  00-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim.  

The Veteran presented testimony before a Decision Review 
Officer (DRO) in October 2001 and before the undersigned 
Veterans Law Judge in July 2007.  Transcripts of both 
hearings are of record.

The Board remanded the claim in November 2007 for additional 
development and to address due process concerns.  
Specifically, the Board instructed the RO to provide the 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), to contact the Veteran and request complete 
information regarding in-service treatment for back injuries 
he allegedly sustained in Vietnam and California, and to 
schedule the Veteran for a VA orthopedic examination.  Each 
action directed by the Board has been accomplished and the 
matter returned for appellate review.  

The Board also remanded a claim for service connection for 
hypertension on a secondary basis.  In pertinent part, the RO 
was instructed to readjudicate the claim on a secondary 
basis, issue a statement of the case (SOC), and return the 
issue to the Board only if an adequate and timely substantive 
appeal is filed.  Review of the claims folder reveals that a 
SOC was issued in October 2009, but no timely substantive 
appeal (VA Form 9 or otherwise) was submitted.  As such, this 
issue is not before the Board for appellate review.  The 
Veteran had previously withdrawn a claim for service 
connection for hypertension on a direct basis.  




FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his low back disorder, diagnosed as degenerative 
disk disease and degenerative joint disease, is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for a low back disorder, 
which he contends is the result of three in-service injuries, 
two which are related to helicopter crashes that occurred 
while he was stationed in Vietnam.  The first injury 
allegedly occurred in 1967 when the helicopter in which the 
Veteran was flying crashed/landed hard and he strained his 
back.  He asserts that he received therapy following this 
incident.  The second injury occurred in 1972 when he was 
stationed in Pleiku, Vietnam, and was involved in another 
helicopter crash.  The Veteran reported that he was not able 
to walk for two weeks as a result of this back injury.  The 
last injury occurred in Twentynine Palms, California, when 
the Veteran hurt his back while carrying boxes of cables 
during red flag exercises.  He reports that he was treated at 
a Marine Corp field hospital following this injury.  See 
e.g., July 2007 hearing transcript.  

The Veteran's service medical records reveal that at the time 
of his enlistment, clinical evaluation of his spine revealed 
non-disabling (ND) lordosis.  See October 1963 report of 
medical examination.  At the time of a September 1968 
examination, the Veteran denied arthritis or rheumatism and 
recurrent back pain; clinical evaluation of his spine was 
normal.  See reports of medical history and examination.  
Clinical evaluation of the Veteran's spine was also normal in 
December 1975 during a reenlistment examination.  See report 
of medical examination.  

The Veteran was treated in 1979 for an ache in the upper back 
for two weeks.  At that time, tenderness was noted at the T4-
5 with an otherwise normal examination.  The Veteran was 
assessed with myofascitis.  See July 1979 health record.  At 
follow-up in October 1979, x-rays were ordered because of 
continuing pain.  They showed minimal scoliosis of the lower 
thoracic spine.  It was noted that there were no significant 
arthritic changes seen in association with the entire spinal 
segment and the finding was back within normal limits.  See 
health records; imaging reports.  During a June 1980 periodic 
examination, clinical evaluation of the Veteran's spine was 
normal.  See report of medical examination.  At the time of 
his separation from service, the Veteran reported arthritis, 
rheumatism or bursitis and recurrent back pain; clinical 
evaluation of his spine was normal and the examiner noted 
that the Veteran had arthritis of the lower back with 
recurrent pain in 1979, treated with aspirin and physical 
therapy with good results and no complaints/no significance 
(NCNS).  See September 1983 reports of medical examination 
and history.  

The post-service medical evidence of record reveals that the 
Veteran reported a prior medical history of helicopter 
accident with back injury in the 1970s at the time of a 
September 1995 private examination.  See record from Dr. K. 
McKinley in packet received from Dr. P. Guidry.  

In August 2001, the Veteran was seen with chief complaint of 
lower back pain on the left side with occasional pain that 
radiates into the left lower extremity as far as the lateral 
portion of the calf.  He also had pain that radiated to his 
left groin region on occasion.  The Veteran reported injuring 
his back on July 23, 2001 when lifting and twisting.  He 
reported feeling a pop in his lower back at that time but 
denied pain until the following day.  The Veteran reported a 
past medical history to include arthritis and history of 
lower back pain.  The Veteran was diagnosed with lumbar 
strain and low back pain.  See record from Wellness Physical 
Therapy in packet received from Dr. P. Guidry.  An x-ray 
taken on July 27, 2001 contained an impression of mild 
osteophytic changes in the lumbar spine with no acute 
findings evident.  See record from North Shore Regional 
Medical Center in packet received from Dr. P. Guidry.  

The Veteran underwent a VA compensation and pension (C&P) 
spine examination in October 2001, at which time his medical 
records were reviewed.  The Veteran reported that he first 
injured his lumbar spine during a helicopter accident in 
Vietnam in 1967 and re-injured it in the 1970s while still in 
service.  The examiner noted that both injuries were 
apparently compression-type injuries of the lumbar spine and 
heavy lifting injuries.  It was also noted that the Veteran 
sought treatment for his lumbar spine and did have occasional 
physical therapy, the last being three months prior to the 
examination for three and one-half weeks.  The examiner 
reported that x-rays taken in October 2001 showed mild 
osteoarthritis and bony spurring of the anterior lumbar spine 
at L3, 4 and 5.  Following physical examination, the Veteran 
was diagnosed with mild osteoarthritis or degenerative joint 
disease of the lumbar spine and back pain, perhaps consistent 
with disc herniation or disc fissure.  The examiner reported 
that the Veteran's spine disability is potentially related to 
compression or a herniated disc that occurred while in 
service.  The examiner also reported that his lumbar spine 
showed degenerative changes on x-ray, which could be 
consistent with repetitive trauma that the Veteran incurred 
over the years.  

In an August 2003 letter, a chiropractor, T.E. Kurz, D.C., 
reported that he saw the Veteran for a second opinion 
regarding the condition of his back.  The chiropractor 
reported reviewing service medical records, the Veteran's VA 
file, and current treatment records, all of which the Veteran 
provided.  It was his professional opinion that "most likely 
than not," the Veteran's back and arthritis conditions are 
related to his combat and military service.  The chiropractor 
indicated that his opinion was based on examination, range of 
motion, degree of pain, previous diagnoses, treatment, x-ray 
and magnetic resonance imaging (MRI) results, listed 
prescriptions, and results documented in his records.  The 
chiropractor enclosed the records that had been copied from 
the Veteran's claims folder.  

During a June 2003 psychology consult, the Veteran reported 
that on two occasions while riding in a helicopter, the 
aircraft was shot down but he was uninjured. 

Pursuant to the Board's November 2007 remand, the Veteran 
underwent a second VA C&P spine examination in June 2009.  He 
reported being seen for low back pain during service in 1974-
75 but not again until 1994.  The examiner reported that x-
rays of the lumbar spine contained an impression of 
degenerative disease.  Following physical examination, the 
Veteran was diagnosed with degenerative disc disease (DDD) 
and degenerative joint disease (DJD).  It was the examiner's 
opinion that the Veteran's present back condition was not 
caused by or a result of onset during active duty or related 
to in-service disease/injury.  The examiner noted that no 
"copter" crashes were found and that an October 1979 back 
ache had normal x-rays.  The rationale employed by the VA 
examiner was as follows: there is a record of a trivial back 
strain in 1979; if the Veteran did have two copter crashes 
while on secret missions, as he claimed they were, they were 
also trivial since even according to him, he was off for a 
short time and the x-ray in 1979 showed no residuals from the 
crashes; the Veteran did not see anyone for many years after 
the 1979 strain and, in fact, low back is not even noted on 
examination in October 1998 (16 years after discharge) when, 
if he had any kind of service connected back condition, he 
would have been symptomatic.  The examiner also noted that x-
rays taken that day were generalized and age/obesity 
appropriate, not localized and severe as in long-standing 
post traumatic situations.  In a July 2009 addendum, the 
examiner reported that although he did not mention reviewing 
the claims folder in the first part of the report, it is 
obvious that he did because he referred to specific dates and 
incidents.  

The evidence of record supports the claim for service 
connection for a low back disorder.  As an initial matter, 
the Board notes that the evidence clearly establishes that 
the Veteran had in-service documentation regarding problems 
with his back and that he currently has a back disability, 
diagnosed during the June 2009 VA C&P spine examination as 
degenerative disk disease and degenerative joint disease.  
The question to be resolved, therefore, is whether there is 
an etiological relationship between the current disability 
and the Veteran's active service.  The Board notes at this 
juncture that although there is no record of an in-service 
injury to the Veteran's back as a result of any helicopter 
crashes, as he alleges, it finds the Veteran is competent to 
report these incidents and his injuries, and that his 
assertions are credible.  See Layno, 6 Vet. App. at 470.  

The evidence of record contains three opinions regarding the 
etiology of the Veteran's low back disorder, which were 
discussed in more detail above.  The first opinion is that 
provided by the October 2001 VA examiner, who reported that 
the Veteran's spine disability is potentially related to 
compression or a herniated disc that occurred while in 
service and that x-ray of his lumbar spine showed 
degenerative changes that could be consistent with repetitive 
trauma that the Veteran incurred over the years.  The second 
opinion is that provided by a chiropractor, T.E. Kurz, D.C., 
in August 2003, who, after reviewing records provided by the 
Veteran, reported that "most likely than not," the 
Veteran's back and arthritis conditions are related to his 
combat and military service.  The third opinion is that 
provided by the June 2009 VA examiner, who determined that 
the Veteran's present back condition was not caused by or a 
result of onset during active duty or related to in-service 
disease/injury.  

The Board does not afford the opinion provided by the October 
2001 VA examiner any probative value.  This is so because the 
VA examiner clearly stated that the Veteran's back disorder 
was potentially related to service and that degenerative 
changes on x-ray could be consistent with repetitive trauma 
over the years.  See VA C&P examination report (emphasis 
added).  Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2009); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).

As the opinion provided by the October 2001 VA examiner has 
not been afforded any probative value, this leaves only the 
opinions provided by the chiropractor and the June 2009 VA 
examiner.  As noted above, the chiropractor provided a 
positive opinion in favor of the Veteran's claim and the VA 
examiner provided a negative opinion against the claim.  Both 
opinions were accompanied by rationale and, as such, the 
Board finds both are of probative value.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are access to the 
claims file and the thoroughness and detail of the opinion).  
Based on the foregoing, the Board finds that the medical 
evidence is in relative equipoise.  When the evidence is in 
relative equipoise, the appellant is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

In light of the foregoing, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted for a low back disorder.  38 C.F.R. 
§§ 3.102, 3.303 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.


ORDER

Service connection for a low back disorder is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


